Citation Nr: 0312775	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 
 
2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney
	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 until May 
1969.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from an 
August 1998 rating decision of the Wilmington, Delaware 
Regional Office (RO) that increased the veteran's service-
connected PTSD from 30 percent to 50 percent disabling.  In a 
January 1999 rating action, the RO denied the veteran's claim 
for a total rating based on unemployability due to service-
connected disability.  The veteran appealed both rating 
determinations.  

Subsequent thereto, by a decision entered in October 2000, 
the Board denied the claims of entitlement to a rating in 
excess of 50 percent for PTSD and for a total rating based on 
unemployability.  The veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the VA Office of General Counsel filed an 
unopposed motion to vacate the prior Board determination.  By 
Order dated in September 2001, the Court granted the 
unopposed motion, vacated the Board's October 2000 decision, 
and remanded the case to the Board for further action in 
accordance with the Order.  

Thereafter, the case underwent development at the Board in 
May 2002.  Development having been completed, the case has 
been returned to the signatory Member for appropriate 
disposition.  

The veteran was afforded a personal hearing at the RO in May 
1999, and before a Member of the Board sitting at Washington, 
DC in July 2000, the transcripts of which are of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  PTSD is manifested by symptoms which include anxiety, 
depression, recurring nightmares, irritability, reliving of 
combat events, extreme social withdrawal, isolation, suicidal 
ideation, and substantial sleep difficulties resulting in 
deficiencies in most areas of the veteran's life, such as 
work, family relations, judgment, thinking, or mood, or 
depression affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

3.  Service connection in effect for PTSD, rated 70 percent 
disabling.

4.  The appellant completed high school, has employment 
experience as a stonemason and as a truck driver, and reports 
that he last worked on a regular basis in February 1997.

5.  The appellant's service-connected disability renders him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for a 70 percent disability rating 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).  

2.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for a total rating based on 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He contends that he is totally 
disabled on account of such symptomatology for which a total 
rating based on unemployability should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable dispositions of the issues on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on these issues, as all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  In addition, although the regulation 
under which the Board undertook further development of the 
evidence has been invalidated, Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), this is a complete grant of the 
benefit sought on appeal for a total disability rating, and 
therefore cannot be deemed to violate the appellant's right 
to due process of law.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (2002).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2002).  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. 
§ 4.19.  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2002).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is, in itself, a recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 
supra.

Factual Background

Service connection for PTSD was granted by rating action 
dated in July 1997.  The veteran is currently in receipt of a 
50 percent disability evaluation for such.  A claim for a 
higher rating in this regard was received in March 1998.

The veteran was afforded a VA examination in April 1997 with 
complaints that included disturbing nightmares one to several 
times a week.  He said that he woke up every two to three 
hours and was not able to get back to sleep.  He related that 
this had started about 14 months before after he had quit 
drinking after 29 years.  The nightmares were described as 
showers of bullets and rockets coming in over his head, 
whereupon he would wake up feeling very scared.  He also 
related that he had dreams of Vietnam and another dream where 
he saw a lot dead people which were very disturbing to him.  
The appellant related that he felt tired, scared and anxious, 
and said that the three kinds of medication he had been 
prescribed had not been effective in helping him to have 
sleep or rest better or alleviate his nightmares.  He said 
that he reacted to noises by jumping.

The veteran indicated that his drinking and aggressive 
behavior in the past led him into fights and caused his 
marriage to disintegrate.  He related that upon his return 
from Vietnam, he went back to his previous employment, but 
could not stand being indoors and had to leave that job.  He 
said that he liked to be by himself, had become somewhat 
antisocial, and did not have any other long-term 
relationships because he was afraid to become involved.  The 
appellant stated that he subsequently became a stonemason, 
later worked for a heating and oil company driving a truck, 
but said that he had not worked for the past 10 years.  It 
was noted that he was currently in VA outpatient treatment.  

Following mental status examination, the examiner stated that 
the veteran's PTSD symptomatology had been suppressed for 
many years while he was drinking, but were resurfacing.  It 
was noted that the most difficult symptoms were the 
nightmares and sleeping problems.  A Global Assessment of 
Functioning (GAF) score of 61 was assigned.  

The veteran underwent a VA psychiatric examination in April 
1998 and reported that he suffered from extreme insomnia and 
that he awoke every two hours at night.  He stated that 
during this time, he was bothered by recurrent nightmares 
that included bullets flying over his head, bodies lying all 
around him and various things being blown up.  He said that 
his nightmares startled him into waking up and caused night 
sweats frequently.  The veteran stated that he had little to 
no motivation or ambition to accomplish any normal activities 
or goals.  He said that he lay around a great deal of the 
time feeling depressed.  He indicted that his depression had 
produced some degree of suicidal ideation, and reported that 
he became very irritable and short-tempered, and would get 
into occasional arguments with people.  The veteran denied 
any specific panic attacks.  The examiner noted that there 
was an undercurrent of stress and anxiety.  He stated that he 
still had a fairly severe startle response to any loud noise, 
especially those that sounded like gunshots.  He reported 
that he experienced intrusive thoughts and memories of events 
from Vietnam.  

The veteran stated that he currently lived alone and said 
that due to the severity of his nightmares, he had gotten rid 
of all the guns and weapons that he previously had around his 
house.  He related that he isolated himself socially and 
stayed away from people.  He said that he would unplug his 
phone and did not want to interact with anyone.  The 
appellant stated that he would "fly off the handle in a 
heartbeat", and was fearful that he would do something that 
would send him to jail.  He related that for this reason, he 
maintained his withdrawal and isolation as much as possible.  
It was noted that he had been divorced for 14 years, and only 
admitted to only occasional interactions with very few 
friends.  It was noted that he had left several jobs over the 
years after becoming annoyed or irritated with fellow workers 
or bosses.  The examiner noted that health problems included 
a stroke 12 years before, as well as diabetes and 
hypertension.  It was reported that he required a great deal 
of medication to deal with his problems.  

Following mental status examination, the examiner diagnosed 
PTSD and stated that the veteran clearly appeared to be 
somewhat depressed in terms of affect which had been 
exacerbated by his health problems.  It was determined that 
his employability had eroded over the years due to a 
combination of physical and mental problems.  A (GAF) score 
of 55 was assigned.  It was further commented that this score 
was consistent with the veteran's account of few friends, 
numerous conflicts with peers and co-workers in the past and 
his inability to be gainfully employed due to the chronic 
sleep deprivation.  

The veteran filed a claim for a total rating based on 
unemployability due to service-connected disability in 
January 1999.  In an application for increased compensation 
based on unemployability, he indicated that he had completed 
high school, last worked full time in June 1984 and had 
become too disabled for work in February 1997.

The veteran presented testimony upon personal hearing on 
appeal in May 1999 to the effect that his PTSD had increased 
in severity.  He related that he experienced nightmares every 
night, intrusive thoughts and difficulty maintaining 
relationships.  He said that he received ongoing psychiatric 
treatment at the VA for his symptoms.

The appellant underwent a VA psychiatric examination in 
October 1999 whereupon it was noted that he was cooperative 
but very limited in his comprehension of the examiner's 
questions and at times replied in tangential ways.  He stated 
that his nightly dreams had become worse since he stopped 
drinking alcohol.  He said that he slept on a couch with a 
loaded rifle and pistol nearby, and always felt apprehensive 
and vigilant that there might be some reason to have to 
defend himself.  It was reported that he did not describe any 
specific enemy, and that there was more a vague and general 
feeling of alarm.  There were no specific references to 
flashbacks or Vietnam experiences in this regard.  The 
veteran stated that he was often depressed, was very uneasy 
in public places and said that if he had to go anywhere there 
were people, he got away as fast as he could.  It was noted 
that he seemed to use avoidance quite a bit to stay away from 
things that were problematic to him, such as disturbing news 
coverage or war movies.  It was reported that he had 
occasional suicidal thoughts, but never maintained any 
serious intention in this regard.  The veteran stated that he 
no longer had ambition for work and that he was quite 
discouraged over his mounting physical health problems.  

Following mental status examination, the examiner opined that 
PTSD was of a moderate degree and was marked primarily by 
depressive moods.  It was noted that his depression seemed to 
be quite real and that his dreams were recurring and worse 
since he had discontinued his reliance on alcohol.  It was 
added, however, that even that did not seem to be as bad as 
the level of depression he felt most of the time and for 
which he was obtaining treatment.  A GAF score of 55 was 
assigned.  

The veteran was afforded a personal hearing before a Member 
of the Board sitting at Washington, DC in July 2000 whereupon 
he reiterated complaints, which included frequent and graphic 
nightmares, few friends, social isolation, difficulty 
sleeping, depression and anxiety which have been previously 
cited.

The appellant most recently underwent a VA examination for 
compensation and pension purposes in February 2003 pursuant 
to Board development.  It was noted that he had referred for 
examination to specifically address the question of whether 
he was unable to work due to his service-connected PTSD.  The 
examiner noted that a comprehensive review of the claims 
folder had been performed, and made reference to each prior 
psychiatric examination in the record.  It was found that the 
veteran had clear limitations in his intelligence and 
cognitive ability, as well as in his ability to articulate 
information.  It was reported that he did have a history of 
alcohol dependency which had apparently quelled his symptoms, 
and that after he stopped drinking in February 1996, he began 
to complain of an increased sleep disorder and difficulty 
with anxiety.  It was noted that he had been having increased 
difficulty with memory loss.  The veteran admitted that he 
did not care about anything when asked about depression, and 
admitted that he sometimes thought about suicide, but felt 
that he would not act on those thoughts unless he resumed 
drinking.  He stated that he had always been hypervigilant 
and said that he slept with a gun to feel secure.  It was 
felt that he had grossly impaired judgment.  He maintained a 
number of times during the interview that he wanted to be 
completely by himself, and therefore isolated himself almost 
entirely from other people.  He denied experiencing anxiety 
except for nightmares that awakened him from sleep.  He 
denied having panic attacks.  It was reported that he had no 
social contacts at all.  The veteran expressed deep 
frustration at his inability to sleep and indicated that 
medication had not provided that much relief. 

Following examination, the examiner assigned a GAF score of 
40.  It was commented that the appellant had real impairment 
in communication, was impaired occupationally, and had very 
little in the way of social relations.  It was reported that 
his judgment was substantially impaired and that his mood was 
one of chronic depression and was sometimes quite irritable 
over his discomfort with not being able to sleep.  The 
examiner opined that the veteran was so impaired by his sleep 
disorder, his mood relating thereto, his real limitations as 
to any capacity to work at problems which included the 
ability to control his impulses or to use better judgment, 
that he could hold any gainful employment at that time.  It 
was felt that he would be far too susceptible to ordinary 
stresses of employment situations, would either feel 
compelled to resume drinking alcohol, that his symptoms at 
night might become worse, and that he would not be able to 
sustain enough self control to function on the job.  The 
examiner concluded that veteran was not employable, and that 
this had to do with a whole array of symptoms as described 
previously.

Legal Analysis

1.  Increased rating for PTSD.

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by various chronic symptoms including 
irritation, startle response, substantially impaired 
judgment, and depression and anxiety, but primarily, frequent 
nightmares of Vietnam, and constant sleep disturbance.  It 
has been consistently shown that his PTSD symptomatology is 
chronic in nature and that there is great deal of social 
withdrawal and avoidant behavior as a result thereof.  It has 
been noted that his symptoms have gotten worse and have 
necessitated both medication and mental health therapy.  The 
Board observes that while VA compensation examinations 
between April 1997 and October 1999 disclosed GAF scores 
between 55 and 61, it is significant to note that when he was 
examined in April 1998, his inability to be gainfully 
employed due to chronic sleep deprivation was noted.  On most 
recent VA examination in February 2003, a GAF score of 40 was 
assigned due to PTSD symptomatology.  This indicates major 
impairment in areas such as work, school, family relations, 
judgment, thinking or mood.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994).  

The record reflects that the veteran has nightmares relating 
to combat trauma and Vietnam which affect him to such an 
extent that he experiences extreme sleep deprivation.  He is 
noted to be extremely isolated and estranged from others, and 
appears to have curtailed most, if not all of his pleasurable 
activities.  His inability to have any type of meaningful 
relationship with anyone is well documented throughout 
record.  Moreover, on VA examination in February 2003, the 
examiner pointedly stated that the appellant was so impaired 
by his sleep disorder, his mood relating thereto, his real 
limitations as to any capacity to work at problems which 
included the ability to control his impulses or to use better 
judgment, that he could not hold any gainful employment at 
that time. 

The Board thus finds that there are clear indications of 
deficiencies in most areas of the veteran's life, such as 
work, family relations, judgment, thinking, and mood, that 
there is depression affecting the ability to function 
independently, appropriately and effectively, as well as 
other symptoms which comport with the next higher rating of 
70 percent under the criteria for PTSD.  There is difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships for which a 70 
percent disability evaluation is warranted.  His substantial 
social isolation is a major factor in this award.  The Board 
finds that while the appellant does not demonstrate all the 
elements of the 70 percent rating, recent studies show him 
closer to the 70 percent than to the 50 percent rating.  With 
the application of 38 C.F.R. § 4.7, a higher rating of 70 
percent, but no more, is for assignment.  The Board thus 
resolves any benefit of the doubt in favor of the veteran by 
finding that a 70 percent disability rating contemplates any 
and all PTSD symptomatology now indicated.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4. 7, 4.130, Diagnostic Code 9411 
(2002).  

The Board finds, however, that a 100 percent evaluation for 
PTSD is not warranted as the veteran is not shown to have 
symptoms which include gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
It was been noted on examination that his cognitive ability 
is good and he is clearly shown to be able to attend to all 
his daily living needs.  Absent a finding or more extreme 
symptomatology, an evaluation in excess of 70 percent is not 
warranted. 



2.  Entitlement to a total rating based on unemployability.

The Board points out that with the assignment of a 70 percent 
disability rating for PTSD, the veteran meets the schedular 
requirements for a total disability rating based on 
unemployability due to service-connected disability with one 
disability rated at least 60 percent disabling or more.  See 
38 C.F.R. § 4.16 (2002).  The question thus becomes whether 
the appellant is shown to be unemployable due solely his 
service-connected disability.  After considering all the 
evidence of record, and for the reasons elucidated below, the 
Board concludes that he is.

It is evident from the medical evidence recounted above that 
the veteran's symptoms produce substantial industrial 
impairment.  As noted previously, the findings and 
conclusions reached by VA physicians over the years regarding 
his inability to maintain employment on account of extreme 
social withdrawal and sleep deprivation, anxiety, chronic 
depression, suicidal ideation, impaired impulse control and 
judgment are persuasive.  Thus after consideration of all 
procurable and assembled data, the Board finds that the 
evidence shows that the veteran's service-connected PTSD 
alone prevents him from maintaining substantially gainful 
employment consistent with his education and prior work 
experience.  The benefit of the doubt is resolved in favor of 
the appellant by finding that entitlement to a total rating 
based on individual unemployability is demonstrated.

	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent rating for PTSD is granted subject to 
controlling regulations governing the payment of monetary 
awards.  
 
Individual unemployability due to service-connected 
disability is grantq1ed subject to controlling regulations 
governing the payment of monetary awards.  





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

